

114 S2087 RS: Fort Scott National Historic Site Boundary Modification Act
U.S. Senate
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 596114th CONGRESS2d SessionS. 2087[Report No. 114–323]IN THE SENATE OF THE UNITED STATESSeptember 28, 2015Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo modify the boundary of the Fort Scott National Historic Site in the State of Kansas, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Fort Scott National Historic Site Boundary Modification Act.
		2.Fort scott national historic site
 (a)In generalPublic Law 95–484 (92 Stat. 1610) is amended— (1)in the first section—
 (A)by inserting or by purchase with appropriated funds after donation; and (B)by striking the proviso; and
 (2)in section 2— (A)by striking Sec. 2. When and inserting the following:
						
							2.Establishment
 (a)In generalWhen; and (B)by adding at the end the following:
						
 (b)Boundary modificationThe boundary of the Fort Scott National Historic Site established under subsection (a) is modified as generally depicted on the map referred to as Fort Scott National Historic Site Proposed Boundary Modification, numbered 471/80,057, and dated June 2015 February 2016..
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the amendments made by subsection (a).September 6, 2016Reported with an amendment